223 S.E.2d 377 (1976)
289 N.C. 592
Alda T. WHITE
v.
Carl L. WHITE.
No. 56.
Supreme Court of North Carolina.
April 6, 1976.
Riddle & Shackelford, P.A., by Robert E. Riddle and George B. Hyler, Jr., Asheville, for plaintiff-appellee.
McGuire, Wood, Erwin & Crow, by William F. Wolcott, III, Asheville, for defendant-appellant.
EXUM, Justice.
We allowed defendant's petition for further review to consider whether the decision of the Court of Appeals conflicts with our decision in Shoaf v. Shoaf, 282 N.C. 287, 192 S.E.2d 299 (1972). We are satisfied there is no such conflict. The Court of Appeals properly distinguished Shoaf. We approve not only the decision of the Court of Appeals but also the careful research and reasoning upon which it is based.
The question presented here is whether a court may enforce by contempt proceedings its order, entered by consent, that child support payments be made beyond the time for which there is a duty to provide support. For the reasons and authorities given in the Court of Appeals' opinion and those given hereinafter, we answer affirmatively.
Shoaf does not hold to the contrary. The question we here consider was not presented in Shoaf. There was no consent in Shoaf to a court order requiring child support beyond the child's minority. Indeed, the judgment in that case expressly provided that "payments for child support shall continue until such time as said minor child reaches his majority or is otherwise emancipated." When the Shoaf judgment was entered on June 11, 1970, twenty-one was by common law the age of majority. Effective July 5, 1971, the General Assembly changed the age of majority to eighteen years. N.C.Gen.Stat. 48A-1, 48A-2 (1975 Cum.Supp.). The Court in Shoaf held, simply, that when the legislature changed the age of majority to eighteen the court was without authority to require support after the Shoaf child reached eighteen. There *380 was nothing in the Shoaf consent judgment, as there is here, which purported to enlarge that authority.
That the decision in Shoaf rested primarily on the language of the judgment is clear from this excerpt from the opinion:

"The clear wording of the judgment does not require or permit [plaintiff's] interpretation. The liability [of defendant], always subject to change, continues from the time of the order until, according to its terms, the child reaches his majority or otherwise becomes emancipated." (Emphases added.)
We held in Mullen v. Sawyer, 277 N.C. 623, 178 S.E.2d 425 (1971) that the obligation in a consent judgment requiring a father to "[assume] the burden of a four-year college education for each of [his] children at the college of his choosing" could be enforced in an action on the contract against the father's estate notwithstanding that this obligation "clearly exceeded the requirements of the common law." The father in Shoaf, however, could not have been required in a contract action to provide more support than he had agreed to. In the case at bar defendant concedes that under Mullen defendant's obligations under the September 10, 1970, order could be enforced in a contract action against him.
We hold that this Order may also be enforced by contempt proceedings. That the order is based on an agreement of the parties makes it no less an order of the court once it is entered. Bunn v. Bunn, 262 N.C. 67, 136 S.E.2d 240 (1964) and cases cited. It is likewise no less an order of the court, once entered, notwithstanding that the portion of it here in question could not have been lawfully entered without defendant's consent. His consent made this portion of the order, once entered, lawful. Any person guilty of "[w]ilful disobedience of any . . . order lawfully issued by any court" may be punished for contempt. N.C.Gen.Stat. 5-1(4) (1969).
The decision of the Court of Appeals is
AFFIRMED.